Title: To James Madison from Albert Gallatin, 11 January 1805
From: Gallatin, Albert
To: Madison, James


Sir,
Treasury Department January 11th. 1805.
In conformity with your request, I have examined the papers relative to the case of the Brig “Aurora,” George Bowers Master; and without pretending to discuss the principles on which, it seems, that the decision will rest, will only state the general outlines of our revenue system, so far as they may affect the question of the continuity of a voyage.
A vessel may arrive in a port of the United States either voluntarily or in distress.
If She arrives voluntarily, it must be stated in the Manifest first delivered to the Custom house Officer whether She is bound to the port where She has arrived, to another port of the United States, or to a foreign port.
In the case of her being bound to another port, either of the United States or foreign, She is permitted to proceed without paying or securing the duties which by law are levied on merchandize imported into the United States, but on giving bond that her cargo shall be landed at the port of destination or at some other. foreign port.
If her destination be the port where She has arrived, the duties due on her cargo must be immediately paid or secured, after which, the cargo may be landed.
Vessels in distress & bound to another port are alone permitted, when there is a necessity for unlading them, to land the cargo without paying or securing the duties. In that case, the merchandize is stored by the Collector and may again be reladen on board the same vessel, and the vessel may proceed with the same to the place of her destination, free from the payment of duties. This is the only case in which foreign merchandize may be entered & landed for exportation. The system adopted in Great Britain to enter, land & store Merchandize for exportation is, except in that instance, unknown in the United States.
The landing of the cargo, except in the case of Vessels arriving in distress, and the payment or securing of duties in every case are, therefore, considered by our laws as conclusive evidence that the merchandize is intended for home consumption. Nothing, on the arrival of a vessel, is admitted as an evidence of her being bound to a foreign port, but the declaration of such destination in her manifest & first entry.
Whenever foreign merchandize is re-exported within twelve months after it’s importation, a drawback of the duties paid or secured on such importation is allowed to the Exporter, deducting, however, three & half pr. cent on the amount of such duties. This transaction is, in law, considered as distinct & altogether independant from any thing relative to the payment of duties. It is a repayment of the duty, which takes place whenever, the duty having been duly paid, the merchandize is re-exported within the time and under the forms prescribed by law. Such re-exportation & the consequent allowance of drawback are considered as an alteration from the original intention of the Importer. The three & a half per cent are equally retained, whether the merchandize be re-exported in the same, or in another vessel than that in which it was originally imported. I have the honour to be, with the highest respect, Sir, Your obedt Sert.
Albert Gallatin
